December 19, 1951


Hon. Sam Lee             Opfnion NO. v-1378
Coimty Attorney
Brazorla County          Rer   Which county haa venue la
Angleton,s Texae               a hot check crlmlnal prose-
     _.                        cution uhim a check Is
                               drawn In on8 county upon a
                               bank In that county and Is
.                              mall8a from that county to
                               a payee locatsd In another
Dqar Sir:                      c ountg .

          You have requested an opinion of this office
based in part on the follovlng fact situation:

            "'A ’ would’ vrLt.8 E check. ir ,ba1V8S-
       ton Coumtp, Texas; the check would b8
    . 111td18din calV8StOn oOUUty,aIId WFitt8tI
       on a Oalveeton Coimty beak. The ch8ck
      would be placed la a8 elWeloQ6 a~nd aa-
       dr8888d to a p8reOlI~ln Brazorla couatg
      and the BratorI& County recipient of the
       FQ8ck WOUld 8ndOrfl8 the Bam8;plCW8      it
       in on8 of the &azOrla COUdy bank8 for
       COll8CtiOn, and UpOn being retUl'l8d t0
      +he Oafvexstvn Countybank      the check
      .would either be iTlEtZ'k8d'iENffiCl8llt
       funds or no such account, and the cd-
       ciplent of the check In Brazorla County
       would present hlms&lf to my office to
       file a hot check camplaint after having
       given due notice."

            Your qU8BtiOi  with regard t0 the88 facts 18,
*Does venue 118 In Brazorla County for purposes of crlm-
inal. pFO88CUtiOn   under the hot check law of Texas?"

           S8CtiOn(q of Article 567’b,    Y.P.C.,   was amend- ti
8d by HOUS   Bill 403, Acta 521~3 hagiSlatUr8,      R.S. 1951,
ch. 305,  p. 496; to mad as followsi

              *It'shall b8 unlawful for any per-
      son to procure any article or thing of
      va 1U8,   or to secure poseesalon of any
Hon.   Sam   b8,   page 2   (v-137tl)



       personal property to which a lien haa
       attached, or to make payment of any pre-
       existing debt or other obligation of what-
       ao8ver form or natW8, or for any other
       purpose t0 make or draw or Utter or de-
       liver, with Intent to defraud, any check,
       draft or brder, for the payment of money,
       upon any bank, person, firm or corpora-
       tion, knowing at the time of such making,
       drawing, uttering or delivering, that the
       maker, 07 drawer, has not sufficient funda
       In, or on deposit with, such bank, person,
       firm or aorporatlon, for the payment of
       such check, draft or order, ln full, ana
       all Other checks, draft8 or order8 upon
       such&unda then outstanding."

          l8ith8r the original or amended act has
epeclflc venue provisions. Therefore, V8nU8 18 COn-
trolled by Article 211, V.C.C.P., which states, 'If
Venue 18 not specifically stated, the proper county
for the proeeoutlon of offenses Is that In which the
offense wa8 committed."

          The offenses deecrlbed in 8eCtiOn (l), au ra,
are the makln2  Urawiw   uttering  or clellverln~ *
intent t0 d8 aUd; any dheck, drait or Order
payment of mOn8y . . .l -In Jones v. State, 226 S.W.
26 437 (Tex. Crlm. 1950), Vhlch Involves a construc-
tion of Article 567b,V.P.C., prior to the amendment
here in question, the court said at page 442:

            "The judgment and sentence are re-
       formed so aa to state the offense aa ob-
       talnlng money with intent to defraud by
               a check in.!the amOUnt of 50 or
               hout aufflclent funds.' tEmpha-
       818 added."

We think this holding la applicable to the present
statute, and that It clearly indicate8 that the gist
Of the Off8n88 Committed 18 the “draWi@   with intent
tcj defraud.

          In the Jones case, venue was In the county
where th8 offensecharged,    b drawin g, took place. In
                           the
the fact situation presented y you venue would lie in
Galveston County if the proof adduced at the trial sup-
ported a mak;n& or drawing of the check in Galveeton
Hon. Sam Lee, page   3   (V-W@)




County coupled with proof of Intent to defraud es re-
quired by the statute. Similarly, the venue would
118 in &'aZOria .cOUIltyif the proof adduced at the



upon the Offense that Is prOV8d Where different of-
fenses are COURUitt8d in diff8X'ent COWti8fl; .although
they are all phaEi88 Of one.traneaCtiOn.

          Your recond question is:

          "If a person makes payment of child
     support, as~providsd~ln the decree of di-
     vorcement, by making, uttering and dellver-
     ing with Intent to defraud a check for the
     pagment of the same, does such a check come
     within the purview of the hot check law of
     Texas?'

          The portion of Section (l), BU ra    which reads
*or to make payment of any pre-existing%' de t or other
obligation of;whatsoever form or nature, or for any other
purpose. . . covers, In our opinion, the giving of a
 hot check" for child support payment if the other statu-
tory requisites are present.



                          SUMMARY

          The "Hot Check Law", Art. 567b,V.PX.,
     makes.no provision as to venue for trial
     of the offenses defined. Under Article
     211, V.C.C.P., the general venue statute,
     venue lies in the county'in which the of-
     fense of making, drawing, uttering, or
     delivering of the "hot check" takes place.
     If more than one Of the defined OffenS
     occurs, and in different counties, as phases
     of on8 transaction, V8nU8 lies in any On8
     of th8 counties, provided that the proof
     adduced was of the Offense conjmitted in
     the given county.

          The other statutory requisites being
     present, the glvlng of a "hot check" for a
    408   Hon. Sam Lee,   page 4    (V-13781



               child support
               by Art. 567b,V.P.C    .

                                         Yours ver;    tiuly,

          APPROVED:                        PRICE DANIiXL
                                         Attorney General
          J. C. Davis, Jr.
          County Affaixla Division

          ChPrles D. Mathews
          First Assistant

          BW,EWT:mb                            Aaslatants




.